DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vierke (US 2016/0356104) in view of Cerovsek (US 2009/0120649).
With respect to claim 1: Vierke discloses a slip-type elevator assembly (1), comprising: 
an elevator body (8) comprising one or more slips (24, 26, 28, 30; ¶ [0036]) configured to grip a tubular (¶ [0034, 0036]); 
a first door (10) pivotably coupled to the elevator body (¶ [0034]; Figs. 1-2); 
a second door (12) pivotably coupled to the elevator body (¶ [0034]; Figs. 1-2), the first door and the second door movable between an open position (Fig. 2) and a closed position (Fig. 1); 
a locking system (19 and locking device not shown; ¶ [0034]). Vierke does not disclose the details of the locking system.
Cerovsek teaches a locking system of an elevator (11) with two doors (13, 15) comprising a bolt (19) movable between an unlocked position (when bolt is only through top hole 21 in 15 in Fig. 3) and a locked position (when bolt is through all holes 21 in both 13 and 15 in Fig. 3; ¶ [0026]), wherein in the unlocked position the bolt is disposed in a first cavity (top hole 21 in 15) formed in the first door (15), and wherein in the locked position a first portion of the bolt is disposed in the first cavity and a second portion of the bolt is disposed outside of the first cavity (all the cavities formed by 21 in 13; ¶ [0026]; Fig. 3).
It would be obvious to one having ordinary skill in the art before the effective filing date to substitute the locking mechanism of Cerovsek for that of Vierke since doing so would perform the same predictable result of locking the doors together. Furthermore, using the bolt of Cerovsek would make the replacement of the locking mechanism easier since it is a sperate structure not directly attached to the elevator.
With respect to claim 2: Cerovsek from the combination of Vierke and Cerovsek further teaches in the unlocked position, the bolt is in an upper position (¶ [0026]; Fig. 3), and in the locked position the bolt is in a lower position that is below the upper position (¶ [0026]; Fig. 3).
	With respect to claim 3: Cerovsek from the combination of Vierke and Cerovsek further teaches the bolt is movable from the unlocked position to the locked position by at least one of manual actuation, hydraulic actuation, and pneumatic actuation (¶ [0026, 0043]; Fig. 3).
With respect to claim 4: Cerovsek from the combination of Vierke and Cerovsek further teaches the bolt is in the unlocked position when the first door and the second door are in the open position (¶ [0026]; Fig. 1, Fig 3), and the bolt is in the locked position when the first door and the second door are in the closed position (¶ [0026]; Fig. 1, Fig 3).
With respect to claim 5: Cerovsek from the combination of Vierke and Cerovsek further teaches in the locked position the second portion of the bolt is in a second cavity (any of the cavities formed by 21 in 13; ¶ [0026]; Fig. 3) formed in the second door (¶ [0026]; Fig. 3).
With respect to claim 7: Vierke discloses a slip-type elevator assembly (11), comprising: 
an elevator body (8) comprising one or more slips (24, 26, 28, 30; ¶ [0036]) configured to grip a tubular (¶ [0034, 0036]); 
a first door (10) pivotably coupled to the elevator body (¶ [0034]; Figs. 1-2); 
a second door (12) pivotably coupled to the elevator body (¶ [0034]; Figs. 1-2), the first door and the second door movable between an open position (Fig. 2) and a closed position (Fig. 1); 
a locking system (19 and locking device not shown; ¶ [0034]).
Vierke does not disclose the first door comprising a plurality of first protrusions, the second door comprising one or more second protrusions, in the closed position the plurality of first protrusions are interleaved with the one or more second protrusions, or the details of the locking system.
Cerovsek teaches a locking system of an elevator (11) with a first door (15) comprising a plurality of first protrusions (protrusions 17 containing 21 on 15; ¶ [0026]), a second door (13) comprising one or more second protrusions (protrusions 17 containing 21 on 13; ¶ [0034]), in the closed position the plurality of first protrusions are interleaved with the one or more second protrusions (¶ [0034]; Figs. 1, 3), and a bolt (19) movable between an unlocked position (when bolt is only through top hole 21 in 15 in Fig. 3) and a locked position (when bolt is through all holes 21 in both 13 and 15 in Fig. 3; ¶ [0026]), wherein in the unlocked position the bolt is disposed in a first cavity (top hole 21 in 15; Fig. 3) formed in the first door (15), and wherein in the locked position a first portion of the bolt is disposed in the first cavity and a second portion of the bolt is disposed outside of the first cavity (all the cavities formed by 21 in 13; ¶ [0026]; Fig. 3).
It would be obvious to one having ordinary skill in the art before the effective filing date to substitute the locking mechanism of Cerovsek for that of Vierke since doing so would perform the same predictable result of locking the doors together. Furthermore, using the bolt of Cerovsek would make the replacement of the locking mechanism easier since it is a sperate structure not directly attached to the elevator.
With respect to claim 8: Cerovsek from the combination of Vierke and Cerovsek further teaches in the unlocked position, the bolt is in an upper position (¶ [0026]; Fig. 3), and in the locked position the bolt is in a lower position that is below the upper position (¶ [0026]; Fig. 3).
With respect to claim 10: Cerovsek from the combination of Vierke and Cerovsek further teaches the bolt is in the unlocked position when the first door and the second door are in the open position (¶ [0026]; Fig. 1, Fig 3), and the bolt is in the locked position when the first door and the second door are in the closed position (¶ [0026]; Fig. 1, Fig 3).
With respect to claim 12: Cerovsek from the combination of Vierke and Cerovsek further teaches the first cavity formed in the first door is formed in an upper first protrusion (top most 17 on 15 in Fig. 3) of the plurality of first protrusions (Fig. 3), the first cavity extending between an upper surface and a lower surface of the upper first protrusion (Fig. 3).
With respect to claim 13: Cerovsek from the combination of Vierke and Cerovsek further teaches a second protrusion (top most 17 on 13 in Fig. 3) of the one or more second protrusions comprises a second cavity (21 in top most 17 on 13 in Fig. 3) formed in the second protrusion (Fig. 3), the second cavity extending between an upper surface and a lower surface of the second protrusion (Fig. 3).
With respect to claim 14: Cerovsek from the combination of Vierke and Cerovsek further teaches as the bolt moves from the unlocked position to the locked position (¶ [0026]; Figs. 1, 3), the second end of the bolt moves from the first cavity, through the second cavity, and into a cavity formed in a lower first protrusion (17 below the top on 15 in Fig. 3) of the plurality of first protrusions (Fig. 3).
With respect to claim 15: Cerovsek from the combination of Vierke and Cerovsek further teaches in the closed position, the second protrusion is below the upper first protrusion (Figs. 1, 3), and the upper surface of the second protrusion interfaces with the lower surface of the upper first protrusion (Figs. 1, 3).
With respect to claim 16: Vierke discloses a method of manipulating a tubular using a slip-type elevator (1), comprising: 
disposing the tubular (¶ [0034]) into a central opening (18) of an elevator body (8; ¶ [0034]); 
closing a first door (10) and a second door (12) about the tubular (¶ [0034]), the closing comprising: 
pivoting the first door and the second door relative to the elevator body and towards each other (¶ [0034]; Figs. 1-2); 
locking the first door and the second door together (¶ [0034]; Fig. 1); 
gripping the tubular with the slips (24, 26, 28, 30; ¶ [0036]); and
lifting or lowering the tubular (¶ [0032-33]).
Vierke does not disclose the protrusions and locking systems.
Cerovsek teaches a locking system of an elevator (11) with a first door (15) comprising a first cavity (top hole 21 in 15; Fig. 3) formed in a first protrusions (protrusions 17 containing 21 on 15; ¶ [0026]) and a bolt (19) disposed in the first cavity in an unlocked position (when bolt is only through top hole 21 in 15 in Fig. 3), aligning (¶ [0034]; Figs. 1, 3) the first cavity with a second cavity (21 in top most 17 on 13 in Fig. 3) formed in a second protrusion (protrusions 17 containing 21 on 13; ¶ [0034]) of a second door (13), and locking the first door and the second door together by moving the bolt at least partially into the second cavity formed in the second protrusion to a locked position (¶ [0034]; Figs. 1, 3).
It would be obvious to one having ordinary skill in the art before the effective filing date to substitute the locking mechanism of Cerovsek for that of Vierke since doing so would perform the same predictable result of locking the doors together. Furthermore, using the bolt of Cerovsek would make the replacement of the locking mechanism easier since it is a sperate structure not directly attached to the elevator.
With respect to claim 17: The combination of Vierke and Cerovsek does not explicitly teach the first door and the second door are closed simultaneously. Examiner takes official notice that it is old and well known in the art to close two doors for a gripping apparatus simultaneously. It would be obvious to one having ordinary skill in the art before the effective filing date to combine the simultaneous closing known in the art with the invention Vierke and Cerovsek since doing so would allow for faster operations since tasks would be completed simultaneously and allow the tubular to be more centered since opposing forces would be acting on it at the same time.
With respect to claim 18: Cerovsek from the combination of Vierke and Cerovsek further teaches it is known in the art for a tubular gripped by an elevator to be a casing tubular (¶ [0002-04]). It would be obvious to one having ordinary skill in the art before the effective filing date to substitute the casing tubular of Cerovsek for the generic tubular of Vierke and Cerovsek since doing so would allow casing to be run into a wellbore (Cerovsek ¶ [0002]).

Allowable Subject Matter
Claims 6, 9, 11, and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672